DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to the claims are acknowledged.
Claims 1, 2, 5, 8-13 and 15 are under examination.
Claims 3, 4, 6, 7, and 14 are cancelled.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/436722 filed 12/20/2016 is acknowledged.


	Claim Rejections - 35 USC § 101
The instant rejection in maintained for reasons of record.
The following rejection is necessitated by the recent Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 2A: Identification of the Abstract Idea
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon or an abstract idea) without significantly more. Claim 15 is directed to an abstract idea
 without significantly more. 
The claim(s) recite(s) receiving a plurality of signal data points, generating a first curve using the plurality of signal data points, analyzing the first curve by calculating area under the curve, area under a peak, area ratio, global maximum intensity, and relative variation and comparing area ratio and relative variation and applying a linear threshold. 
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
Step 2A: Consideration of Practical Application
. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Step 2B: Consideration of Additional Elements and Significantly More
	The claim also recites limitation in addition to the abstract idea. These limitations are drawn to:
	A container of a fixed volume;
	Reagents comprising a plurality of transduction particles;
	A detector comprising an optical detection subsystem and/or electrical detection subsystem; and 
A processor.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a system comprising containers (i.e. container and reagent module) and a detector is routine, conventional and well understood. The Examiner takes Official Notice. As example evidence, Aghvanyan et al. (US 2014/0272939) teach a system comprising containers for particles and light detector (par. 0220). 
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). 
Other elements of the method include a processor which is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 


Response to Arguments

Applicant's arguments filed 11/02/2020 have been fully considered but they are not persuasive. 
Applicants argue (Remarks, page 8, par. 2) that the claim 15 was not considered as a whole; applicants point to the recitation of the “additional elements,” as set forth in the rejection above. Applicants argue that these specific elements were completely dismissed.

 (2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). 
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output).
MPEP 2016.05(g) describes extra-solution activity to include Mere Data Gathering, i. Performing clinical tests on individuals to obtain input for an equation.
Applicants argue that the exception is integrated into a practical application (Remarks, page 9, par. 1) of detection of bacteria.
In response, the instant claim is not drawn to a physical detection of bacteria nor do the claims recite physical components or “additional elements” that are an improvement to technology. The claim is directed to a container, transduction particles and a detector. The additional elements are tangential to the recited process which requires receiving signal data points associated with a quantity of the plurality of reporter molecules wherein the signal is indicative of the bacteria in the sample. The recited “additional elements” do not impose meaningful limitations on the claims. The 


Claim Rejections - 35 USC § 112-1st paragraph
	The rejection of claim 15 under 35 U.S.C. 112, first paragraph, is withdrawn in view of Applicant’s amendments canceling recitation of “reagent module.”


Claim Rejections - 35 USC § 112-2nd paragraph
The rejection of claims 1-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
The rejection of claims 1-15 under 35 U.S.C. 103(a) as being unpatentable over Rey et al. (US 2014/0272928) in view of Palo et al. (US  ) and further in view of Fekedulegn et al. (Psychosomatic Medicine, vol. 69 (2007) pages 651–659) is withdrawn in view of Applicant’s amendments and arguments requiring the specific calculations in steps (e ) and (f) and claim 1 and (iii) and (iv) of claim 15.
It is noted that Global Maximum Intensity (globalmaxRLU) in step (e) of claim 1 is understood to be equivalent to max(RLU) in the equation of step (f), in view of the description in the specification at page 20, item (d).
	
Allowed Claims
	Claims 1, 2, 5, and 8-13.
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Anna Skibinsky/
Primary Examiner, AU 1631